Name: Council Regulation (EEC) No 2966/83 of 19 October 1983 on the development of agricultural advisory services in Greece
 Type: Regulation
 Subject Matter: Europe;  agricultural structures and production; NA
 Date Published: nan

 25. 10 . 83 Official Journal of the European Communities No L 293/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 2966/83 of 19 October 1983 on the development of agricultural advisory services in Greece THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commis ­ sion ('), Having regard to the opinion of the European Parliament (2), Whereas the Commission , on 24 March 1983, put forward proposals to the Council concerning, among other things, the future structural development of agri ­ culture in Greece ; Whereas effective implementation of common measures for improving agricultural structures in Greece, whether already adopted or to be adopted by the Council in the future, calls for immediate action in the field of agricultural advisory services, which are at present underdeveloped ; Whereas the development of a system of agricultural advisory services in Greece is thus of particular Community interest ; whereas the relevant measures therefore constitute a common measure within the meaning of Article 6 of Council Regulation (EEC) No 729/70 of 21 April 1970 on the financing of the common agricultural policy (3), as last amended by Regulation (EEC) No 3509/80 (4), HAS ADOPTED THIS REGULATION : Article 1 In order to facilitate the implementation of Commu ­ nity policy for the improvement of agricultural struc ­ tures in Greece, a common measure within the meaning of Article 6 of Regulation (EEC) No 729/70 is hereby introduced for the development of agricul ­ tural advisory services in Greece . Article 2 The common measure may comprise :  the creation of training centres for agricultural advisers ,  specialist training of teaching staff,  training of agricultural advisers,  employment of agricultural advisers . Article 3 1 . Aid from the European Agricultural Guidance and Guarantee Fund, referred to in Article 4 (3) and (4) may only be granted within the framework of a programme to be submitted by the Hellenic Govern ­ ment and approved by the Commission . 2 . The programme shall cover the matters referred to in Article 3 of Council Regulation (EEC) No 270/79 of 6 February 1979 on the development of agricultural advisory services in Italy (*) save for those points referred to in 1 (b) of the said Article . The programme shall be for a period at least as long as that of the common measure. 3 . At the request of the Commission, the Hellenic Government shall supply further elements for assess ­ ment within the framework of the data referred to in paragraph 2. 4. The Commission shall decide on the approval of the programme in accordance with the procedure laid down in Article 14 of Regulation (EEC) No 270/79 . Article 4 1 . The duration of the common measure shall be limited to one year with effect from 1 January 1984. 2. The estimated cost of the common measure to the Fund, Guidance Section , shall be 4 million ECU. (') OJ No C 192, 19 . 7 . 1983, p. 2 . (2) Opinion delivered on 14 October 1983 (not yet published in the Official Journal). (3) OJ No L 94, 28 . 4 . 1970, p. 13 . O OJ No L 367 , 31 . 12 . 1980 , p. 87 . (5) OJ No L 38 , 14 . 2 . 1979 , p. 6 . No L 293/2 Official Journal of the European Communities 25. 10 . 83 3 . The Fund may reimburse 50 % of actual expen ­ diture incurred by Greece on implementation of the common measure . However, the maximum eligible amount for the employment of advisers shall be limited to 12 500 ECU for each newly employed adviser. 4. The grant of aid from the Fund shall be decided on in accordance with Article 7 ( 1 ) of Regulation (EEC) No 729/70 . 5. Advances may be granted for up to 80 % of requests for reimbursement from the Hellenic Govern ­ ment. 6 . Detailed rules for the application of this Article shall be adopted in accordance with the procedure laid down in Article 13 of Regulation (EEC) No 729/70 . Article 5 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Nfember States . Done at Luxembourg, 19 October 1983 . For the Council The President C. SIMITIS